Citation Nr: 1333876	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  05-14 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for disability manifested by left leg numbness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1985 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) following a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This case was before the Board in October 2012 and in June 2013, when it was remanded for further development.  

The Board notes that the initial appeal was for service connection for numbness of both legs.  By a July 2013 rating decision, service connection was granted for radiculopathy affecting the right lower extremity, which accounted for numbness in that leg.  Accordingly, that part of the appeal has been satisfied.  The remaining question is one of entitlement to service connection for disability manifested by left leg numbness.


FINDING OF FACT

By August 2013 correspondence, the Veteran stated that he was pursuing a claim for right leg numbness not for left leg numbness.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for disability manifested by left leg numbness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In an August 5, 2013 written statement, the Veteran indicated that he had "a [service connection] claim for RIGHT leg NOT [his] left leg."  A Report of General Information dated August 15, 2013, shows that the Veteran was contacted and he noted that the supplemental statement dated July 25, 2013 "state[d] that he [was] claiming left leg numbness.  Veteran stated he is claiming his right leg numbness."  (The right leg radiculopathy associated with service-connected back disability was granted by a July 2013 rating decision.) 

Given the Veteran's clear intent not to pursue a claim with respect to the left leg, there remain no allegations of errors of law or fact for appellate consideration with regards to the issue of service connection for disability manifested by left leg numbness.  Accordingly, the Board does not have jurisdiction to review that issue on appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


